Opinion
Per Curiam,
This is a declaratory judgment proceeding seeking a determination: (1) of the validity and enforceability of a provision in a contract consummated in 1907, as amended, giving the City of Philadelphia the right to *473purchase “all the property and franchises” of the Philadelphia Transportation Company; and, (2) the formula to be applied in determining the purchase price, as provided for in the contract.
This appeal, under the Act of March 5, 1925, P. L. 23, §1, 12 P.S. §672, questions the jurisdiction of the court to resolve the issues involved in a declaratory judgment proceeding.
Our examination of the record is convincing that the lower court properly overruled the jurisdictional objection, and that every issue, presently pertinent, is correctly and adequately answered in the excellent opinion of the court below.
Order affirmed.